An unpublis ‘- order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

: LONAEJA KAUTZMAN; ENTERPRISE ND. 66891
LEASING COMPANY-WEST, LLC, A
FOREIGN LIMITED-LIABILITY
CORPORATION, DIR/A ENTERPRISE

 

LEASING COMPANY; AND F E L E D
 ENTERPRISE LEASING COMPANY-
= WEST, A DOMESTIC CORPORATION, MAY 01 2015
DIE/A ENTERPRISE LEASING mm K NEW
JADJ-Yy CLERK: PEUPREME COURT
Appellants, 57%
VS.
‘ SERAFIM CAITA-MANDRA,
W Respondent.

 

ORDER DISMISSING APPEAL

Pursuant to the stipulation of the parties, and cause

appearing, this appeal is dismiasecl. The parties shall bear their own costs

and attorney feea. NRA? 4200).
It is 80 ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

cc: H011. Kenneth C. Cory, District Judge
“ Brenner Whyte Brown & O'Meara, LLP
Bruce D. Schupp
Vannah 82 Vannah
Golightly & Vannah, PLLC
Eighth District Court Clerk

SUPREME CGUET
OF
N EVADA

CLERK’S ORDER
_ 101-5047 %

 

l5” BEES